DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending.
Claims 1-2, 5-10, 13-17 and 20 are rejected under 35 USC § 102
Claims 3-4, 11-12 and 18-19 are rejected under 35 USC § 103

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-10, 13-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linnell et al. (US 8694724 B1)

Regarding Claim 1 Linnell teaches:  
A computer-implemented method comprising:  
receiving, by one or more processing units (Linnell FIG. 2, 27 Storage Processors), a rebuilding request of a redundant array of storage drives, the redundant array having a first storage drive to be replaced (Linnell FIG. 5, col 12, ln 42: "..if a failure state is detected 520..". In Linnell detecting a data storage device failure triggers rebuilding the lost/failed data and hence is similar to receiving a rebuild request. Linnell col 15, line 26 - line 34: "FIG. 6(c) ... d3 in a failure state. ...". So d3 is similar to first storage drive and needs to be replaced).
in response to no spare storage drive being available to logically replace the first storage drive, identifying, by one or more processing units, a second storage drive configured as a source storage drive during implementation of a disk balance process being performed, wherein the disk balance process is copying data from the second storage drive to a third storage drive; and (Linnell col 12, ln 18 - 23" "the technique also comprises … the cache is provisioned as the virtual hot spare device ... when a failure state is detected in connection with one of the data storage devices". Linnell col 15, line 26 - line 27: "FIG. 6(c) illustrates a cache and five data storage devices (d0 to d4) arranged in a RAID configuration  ..." Linnell col 13, ln 3 - 14: "... The determination 535 is necessary ... the cache may have data stored therein in which ... can be configured to dump 540 data such that the cache may have the necessary space or capacity to be provisioned as the virtual hot spare device. .., the cache can subsequently be provisioned 430 to act as the virtual hot spare device..." Linnell teaches an embodiment where no hot spare is present in the system and the cache is chosen/identified and data in the cache is dumped to create enough capacity to select it as the virtual hot spare which is similar to applicant's second storage drive from where data is being copied to a third storage drive which creates enough space to accommodate rebuilt data of the failed drive). 
  rebuilding, by one or more processing units, the redundant array of storage drives by reconstructing data of the first storage drive on the second storage drive during the disk balance process. (Linnell col 11, ln 54-55: "...the data associated with the failed device may be rebuilt in the virtual hot spare device in the cache". Linnell col 6, ln 42 - 44: "It can allow the rebuild process to become decoupled from user-based access due to the high-perfor-mance random-access nature of flash-based SSD devices". The user-based access may include read/write access to cache and write-back/dump to flash memory from the cache while rebuilding is happening in designated/provisioned hot spare area of the cache. In applicant’s system disk balance process was a regular activity of the second drive and rebuild process was happening while the regular activity was going on. In Linnell’s system rebuild process was happening when other regular cache activity was happening in the cache.).

Regarding claim 9, Linnell teaches:
A computer system comprising:
one or more processors (Linnell Fig 2. 27 storage Processors, col 10 ln 4-5: “The system 20a may also include one or more storage processors 27”);
a memory coupled to at least one of the one or more processors (Linnell Fig 3. 74 Memory Subsystem, col 10 ln 53-56: “Referring to FIG. 3, ... The storage processor 27 may include a … memory subsystem 74”);
The remaining limitations of this system claim 9 corresponds to the limitations in method claim 1 and is rejected for the same reasons mutatis mutandis.

Regarding claim 16, this is a computer program product claim corresponding to the method claim 1, and is rejected for the same reasons mutatis mutandis. 

     
Regarding Claim 2 Linnell teaches:  
The method of claim 1, wherein the rebuilding of the redundant array of storage devices includes:  
reconstructing data of the first storage drive on a free area of the second storage drive, wherein original data on the free area has been copied from the second storage drive to the third storage drive during the disk balance process. (Linnell col 11, ln 54-55: "...the data associated with the failed device may be rebuilt in the virtual hot spare device in the cache." Linnell col 13, ln 31-35: "the cache may be divided .., a free segment ... The free segment of the cache may consist of storage space reserved for immediate use by the virtual device". Linnell col 13, ln 58-62: "In the event ... it will be necessary to dump data from the cache ... dump the synchronized data before the write back non-synchronized data in the cache". Linnell choses cache as the virtual hot spare when it can find either enough free space in the cache or find possibility to create enough free space in the cache to accommodate the reconstructed data then reconstruction happens in the free area or the area made free by dumping (copying) data from the cache.).
     
Regarding claim 10, this is a system claim corresponding to the method claim 2, and is rejected for the same reasons mutatis mutandis.
Regarding claim 17, this is a computer program product claim corresponding to the method claim 2, and is rejected for the same reasons mutatis mutandis. 

     
     
     
Regarding Claim 5 Linnell teaches:
The method of claim 1, further comprising:  
in response to receiving a disk balance related host input and output (I/O) to a rebuilding area of the second storage drive, redirecting, by one or more processing units, the disk balance related host I/O to a corresponding area on the third storage drive, the rebuilding area on the second storage drive being an area including data reconstructed from the redundant array for the first storage drive. (Linnell col 6, ln 42 - 44: "It can allow the rebuild process to become decoupled from user-based access due to the high-performance random-access nature of flash-based SSD devices". Linnell col 14 ln 47- col 15 ln 4: "… This approach can have the advantage that the majority of I/O's are directed to the virtual hot spare device so as not to interfere with the rebuilding process of recreating the data of failed data storage device in the virtual hot spare device". Linnell allows other I/O activities (not related to rebuild data) to continue in the area of the cache that is not allocated for virtual hot spare while reconstructing the data in the free area that is allocated as virtual hot spare).
    
Regarding claim 13, this is a system claim corresponding to the method claim 5, and is rejected for the same reasons mutatis mutandis.
Regarding claim 20, this is a computer program product claim corresponding to the method claim 5, and is rejected for the same reasons mutatis mutandis. 
      
Regarding Claim 6 Linnell teaches:    
The method of claim 1, further comprising:  
in response to receiving a rebuilding related host input and output (I/O) to a balance area of the second storage drive, holding, by one or more processing units, the rebuilding related host I/O until the data in the balance area has been copied to the third storage drive, the balance area on the second storage drive being an area that includes data waiting to be copied to the third storage drive. (Linnell col 13, ln 31-35: "the cache may be divided .., a free segment ... The free segment of the cache may consist of storage space reserved for immediate use by the virtual device". Linnell col 14 ln 47- col 15 ln 4: "… In such a scenario … dump 540 data such that the cache may have the necessary space or capacity to be provisioned as the virtual hot spare device. If the tech-nique dumps 540 the data to create the free capacity corre-sponding to at least the hot spare capacity value, the cache can subsequently be provisioned 430 to act as the virtual hot spare device.". In Linnell's system rebuild happens in the available free space and if that is not enough dumping of data from the cache happens to create required free space before starting rebuild and data targeted for rebuild is held back until cache space is provisioned as hot spare and rebuild starts and the data waiting to be copied from balance area is similar to data waiting in the cache to be dumped). 

Regarding claim 14, this is a system claim corresponding to the method claim 6, and is rejected for the same reasons mutatis mutandis.
   
Regarding Claim 7 Linnell teaches:    
The method of claim 1, further comprising:  
setting, by one or more processing units, the second storage drive to a protected state upon initiating the rebuilding of the redundant array; and (Linnell col 6, ln 42 - 44: "It can allow the rebuild process to become decoupled from user-based access due to the high-performance random-access nature of flash-based SSD devices". Linnell protects reconstructed data by decoupling the rebuilding process from user-based access).
removing, by one or more processing units, the second storage drive from the protected state upon completion of the disk balance process. (Linnell col 14 ln 8-11: In Linnell once rebuild is complete and data is copied to the repaired/replaced drive the virtual hot spare is returned to a normal cache and hence decoupling state disappears which is similar to removing protected state).
  
Regarding claim 15, this is a system claim corresponding to the method claim 7, and is rejected for the same reasons mutatis mutandis.
        
Regarding Claim 8 Linnell teaches:    
The method of claim 1, wherein the rebuilding request is a request for a normal array rebuilding or a request for a smart rebuilding. (Linnell col12 ln 56-59: "... it may be necessary to rebuild the data by obtaining the data from the other surviving data storage devices in the RAID configura-tion". Rebuilding the data by obtaining the data from the other surviving data storage devices is a normal rebuild and the situation that prompted this rebuild is similar to a normal rebuild request).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 3, 4, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Linnell as applied to claims 1, 9 and 16 above, and further in view of Huang et al. (US 20200409858 A1).
Regarding Claim 3 Linnell teaches all the limitations of claim 1. However, Linnell does not explicitly teach dividing the I/O bandwidth of the second drive to rebuilding of the redundant array and the disk balance process based on total capacity and capacity of free area of the second drive.
Huang teaches:
The method of claim 2, wherein the rebuilding of the redundant array of storage devices further includes:  
dividing, by one or more processing units, available bandwidth for the second storage drive into a first bandwidth for the rebuilding of the redundant array and a second bandwidth for the disk balance process based on total capacity of the second storage drive and capacity of the free area of the second storage drive (Huang [0032] "… the cache input and output parameter may include one or more of parameters such as a cache water mark … The cache water mark is used to indicate a proportion of an amount of data stored in the cache to a cache capacity ...". Huang [0042] "... the incoming traffic of the cache is equal to an amount of data that is received by the cache and that is written by a host. Outgoing traffic of the cache is equal to an amount of data flushed from the cache to the storage pool. ...". Huang [0043] "... The cache water mark needs to be quickly controlled to a relatively low mark. Specifically, this may be implemented by reducing the incoming traffic of the cache, in other words, the obtained first bandwidth value is set to be less than a current flushing bandwidth value of the cache. Specifically, an adjustment coefficient may be set, and the first bandwidth value may be a product of the current flushing bandwidth value and the adjustment coefficient." Cache watermark indicates proportion of an amount data stored in the cache which is the result of write to cache and flushing data from the cache and hence write is similar to rebuilding to the device and flushing is similar to copying/emptying as part of the balance process and water mark therefore is an indication of the result of dividing the bandwidth between the two task).  
        
    Both Linnell and Huang represent works within the same field of endeavor, namely non-volatile/persistent memory management. It would therefore have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to apply Linnell in view of Huang as it represents a combination of known prior art elements according to known methods (rebuilding method of Linnell conducting rebuild and dump concurrently similar to concurrent write and flush while dividing the bandwidth for two actions based on available cache capacity as is done by Huang) to yield a better fault tolerant storage system where failed data can be recovered faster (see also Huang [0032], [0042] and [0043]).

Regarding claim 11, this is a system claim corresponding to the method claim 3, and is rejected for the same reasons mutatis mutandis.
Regarding claim 18, this is a computer program product claim corresponding to the method claim 3, and is rejected for the same reasons mutatis mutandis. 
The reasons for obviousness regarding claims 11 and 18 are the same as those applied for claim 3 above.
   
Regarding Claim 4 Huang teaches:    
The method of claim 3, further comprising:  
adjusting, by one or more processing units, the first bandwidth for the rebuilding of the redundant array and the second bandwidth for the disk balance process based on the total capacity of the second storage drive, current capacity of the free area and current capacity of a rebuilding area on the second storage drive, wherein the rebuilding area on the second storage drive is an area of the second  storage drive that includes data reconstructed from the redundant array from the first storage drive (Huang [0043] "... Adjusting tasks to adjust watermark is similar to adjusting bandwidth between tasks to rebuild and tasks to balance work).  
  
Regarding claim 12, this is a system claim corresponding to the method claim 4, and is rejected for the same reasons mutatis mutandis.
Regarding claim 19, this is a computer program product claim corresponding to the method claim 4, and is rejected for the same reasons mutatis mutandis. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paulzagade et al. (US 20180121102 A1): Talks about computer-implemented method for allocating input/output bandwidth in storage systems may include (1) allocating, in accordance with a pre-defined service-level agreement, an assigned amount of input/output bandwidth to an application that performs actions on a storage system, (2) receiving a request from the application to perform an input/output operation on the storage system, (3) identifying an amount of latency associated with fulfilling the input/output operation, (4) calculating, based at least in part on the amount of latency associated with fulfilling the input/output operation, an amount of input/output bandwidth consumed by the input/output operation, (5) deducting the amount of input/output bandwidth consumed by the input/output operation from the assigned 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S HASAN whose telephone number is (571)270-1737. The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




03/05/2021

/M.S.H/Examiner, Art Unit 2138   
               
                                                                                                 
/William E. Baughman/Primary Examiner, Art Unit 2138